Citation Nr: 0606961	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-27 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for lower 
back strain.

2.   Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for disc 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1974 to November 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  June 2002 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined, in part, that new 
and material evidence had not been received to reopen claims 
of entitlement to service connection for lower back strain 
and disc disease.


FINDINGS OF FACT

1.  A November 1984 Board decision found, in part, that 
service connection for a back disorder was not warranted 
because a chronic back disorder was not shown to have been 
incurred in, or aggravated by, service.

2.  A July 1995 RO decision found, in part, that no new and 
material evidence had been received to reopen the veteran's 
claim of service connection for lower back strain.

3.  A July 1995 RO decision found, in part, that service 
connection for disc disease could not be granted because SMRs 
were negative for complaint or treatment of disc disease and 
there was no medical opinion relating disc disease to the 
veteran's service. 

4.  The evidence submitted to reopen the claims for service 
connection for lower back strain and disc disease is either 
cumulative or redundant, or does not bear directly and 
substantially on the specific matter under consideration, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The July 1995 decision that denied, in part, an 
application to reopen a claim for service connection for 
lower back strain is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2001); 38 C.F.R. §§ 3.104,  3.156, 20.1103 (2001) .

2.  The July 1995 decision that denied, in part, an 
application to reopen a claim for service connection for disc 
disease is final.  38 U.S.C.A. §§ 5108, 7105 (West 2001); 38 
C.F.R. §§ 3.104,  3.156, 20.1103 (2001) .


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The veteran seeks to reopen claims of service connection for 
a low back strain and disc disease. The claims were last 
denied in a July 1995 rating decision. However, prior to 
proceeding with an examination of the claims to reopen, the 
Board must first determine whether the veteran has been 
apprised of the law and regulations applicable to this matter 
and the evidence that would be necessary to substantiate the 
claim in accordance with the Veterans Claims Assistance Act 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the veteran of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
veteran adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a veteran before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the veteran about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
December 2001.  The letter fully provided notice of elements 
(1), (2) and (3).  In addition, by virtue of the rating 
decision on appeal and the September 2003 Statement of the 
Case ("SOC"), the veteran was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  However, with 
respect to element (4), he was not supplied with the current 
text of 38 C.F.R. § 3.159(b)(1) in the September 2003 SOC, 
but rather with the text that applied at the time his claim 
was filed.  The veteran filed his claims to reopen on August 
13, 2001; the VCAA did not become effective until August 19, 
2001. 

Nonetheless, in February 2002, the veteran submitted an 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, in which he stated "all 
information has been submitted" and advised the RO to 
proceed with the adjudication of his claims.  The Board finds 
that this statement indicates the veteran acknowledged he 
submitted all the evidence pertinent to his claims, and thus 
the intent of element (4) of Pelegrini  and the VCAA notice 
requirements have been satisfied. 

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of 
correspondence strictly from the VA, or, as here, via VA 
correspondence plus a preadjudication acknowledgement from 
the veteran that all relevant evidence has been submitted-
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, the initial VCAA letter was provided to the 
veteran prior to the RO's initial denial of his claim.  
Although the current 38 C.F.R. § 3.159(b) compliant language 
was not provided to the veteran, in light of the notification 
letters and the veteran's pre-adjudication statement that he 
had submitted all relevant information for his case to 
proceed, as a whole, the Board finds that the veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to these claims.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to the RO 
letters.  

There is no report from the veteran, the veteran through his 
representative, or suggestion from the record, that the 
veteran has any evidence in his possession that is needed for 
a full and fair adjudication of those claims or that other 
evidence is existent and has not been obtained, as detailed 
below.  The Board finds that any defect with respect to the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, in his August 2001 
Statement In Support of Claim, the veteran advised the RO 
that he had attached the relevant evidence for his claims to 
his statement.  In December 2001, the VA requested that the 
veteran authorize VA to obtain relevant VA or private medical 
records, if any.  In February 2002, the veteran advised the 
RO that he had submitted all the information required to 
proceed with adjudicating his claims.  Subsequently, the RO 
reviewed the submitted evidence and made its June 2002 rating 
decision and issued an SOC in September 2003.

Regarding the issue of whether new and material evidence has 
been submitted to reopen the previously denied claims, the 
VCAA left intact the requirement that new and material 
evidence be presented or secured with respect to a disallowed 
claim before that claim can be reopened.  38 U.S.C.A. § 
5103A(f).  Because the veteran has not provided new and 
material evidence as to the claims for service connection for 
a low back strain or disc disease, nor has he alluded to the 
existence of such information that has not been obtained, 
there is no duty to assist the veteran in further development 
of these claims.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the development undertaken 
by the RO and the fact that the veteran has not authorized VA 
to obtain any further evidence to support his claims, the 
Board finds that the record is ready for appellate review.




The Merits of the Claims

Whether New and Material Evidence Has Been Submitted to 
Reopen Claims of Service Connection for Low Back Strain and 
Disc Disease

The veteran contends that new and material evidence has been 
obtained that is sufficient to reopen his claims of service 
connection for low back strain and disc disease.  
Specifically, the veteran asserts that an episode of low back 
strain he experienced in service is connected to his current, 
chronic low back pain and disc disease.  Having carefully 
considered the claims in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

In order to reopen a claim that has been previously denied 
and that is final, the veteran must provide new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
veteran does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2004).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since these claims were received 
before that date (August 27, 2001), the law in effect when 
the claims were filed is applicable (the standard discussed 
above).  The record reflects that the RO provided the veteran 
the appropriate standard, i.e., (38 C.F.R. § 3.156 (2001)), 
and its overall analysis reflects that it applied the version 
in effect at the time the veteran filed his application to 
reopen the claims. 

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (2001).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

The veteran's claims of service connection for low back 
strain and disc disease were last denied by the RO in July 
1995.  At that time, the RO found no new evidence had been 
submitted to reopen the veteran's claims of service 
connection for low back strain and disc disease.  Because the 
veteran did not appeal the July 1995 RO decision, the denial 
is final, and the merits of the claim may only be examined 
upon submission of "new and material" evidence.  See 38 
C.F.R. § 3.156(a) (2001).

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the veteran's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The law further provides that the submission of "new and 
material" evidence is a jurisdictional prerequisite to the 
Board's review of a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The veteran initially raised a claim of  entitlement to 
service connection for back sprain in December 1982.  That 
claim was considered by the RO in a March 1984 rating 
decision.  The evidence at that time revealed a single in-
service complaint for back pain for which a ten-day profile 
for back sprain was issued in May 1976.  This single incident 
was followed by several years of no complaints, diagnoses, or 
treatments for back injury in the veteran's SMRs, including 
his separation examination in November 1982.  Other evidence 
before the RO in March 1984 included an April 1983 VA 
examination, a January 1984 VA radiographic examination, and 
a February 1984 VA examination.  

In March 1984, the RO denied the veteran's claim for service 
connection for a low back disorder because it found no 
relationship between the veteran's single, in-service 
incident of back strain and his then-currently diagnosed back 
condition so as to warrant service connection.  In November 
1984, the Board denied the veteran's back disorder, using the 
same rationale as the RO.  The veteran did not appeal the 
November 1984 Board decision, and it became final.  38 
U.S.C.A. §  7105.        

In July 1989, the veteran filed a claim, in part, for service 
connection for back sprain.  In light of the evidence the 
veteran submitted along with this claim, the RO construed the 
veteran's claim as raising a claim for service connection for 
disc disease and a request to reopen a claim for residuals 
low back strain.  The evidence of record at that time 
included the veteran's SMRs, dated from February 1974 to 
November 1982, and private medical records, documenting 
diagnoses and treatments for lower back disorders, dated from 
August 1989 to July 1993.  None of the evidence from the 
private medical records related the veteran's then-current 
back problems to service.

Following a review of the record, the RO in July 1995 
determined that new and material evidence had not been 
submitted.  As such, the veteran's request to reopen his 
service connection claim for residuals low back strain was 
denied.  The RO also denied service connection for disc 
disease because, while the evidence submitted showed 
treatment for disc disease following service, the record 
contained no evidence of treatment for disc disease during 
service, nor any medical opinion relating the veteran's disc 
disease to military service.  The veteran did not appeal the 
July 1995 RO's decision, so the decision on service 
connection for disc disease became final.  38 U.S.C.A. §  
7105.

In August 2001, the veteran again sought service connection 
for low back sprain.  The evidence of record then consisted 
of the veteran's SMRs, dated from February 1974 to November 
1982; private medical records, documenting diagnoses and 
treatments for lower back disorders, dated from August 1985 
to December 1999; billings for treatment from Dr. H.A.J. from 
April 1991 to August 1992 and from Dr. J.C.S. from March 1999 
to April 1999, with no indication of the condition under 
treatment by either doctor; fact sheets and treatment 
instructions for low back pain from April 2000 and August 
2000; an injury time line prepared by the veteran; and 
excerpts from a book on back pain published by Oxford Medical 
Publications.  

In June 2002, the RO denied the veteran's request to re-open 
his claim for service connection for low back strain and disc 
disease of the spine, finding lay assertions of medical 
causation based on medical literature does not constitute 
material evidence and is insufficient to re-open a claim and 
none of the medical evidence presented was material to the 
issue of establishing that the degenerative disc disease for 
which the veteran was then being treated was related to his 
military service. 

In reviewing the evidence of record, the Board finds that all 
but one of the private medical records, documenting diagnoses 
and treatments for lower back disorders, dated from August 
1989 to July 1993, are redundant because the veteran 
submitted these items to the RO for its July 1995 decision.  

While the Board finds that the remaining evidence is new in 
that it previously was never before the RO or the Board, it 
is not material.  The May 1992 examination and x-ray report 
for low back pain from the Houston Healthcare Complex, is 
cumulative of the lower back injury the veteran incurred in 
his March 1991 motor vehicle accident and reflects no 
competent evidence as to a nexus between any in-service event 
and military service.  The treatment invoices from Dr. H.A.J. 
and Dr. J.C.S., which contain no indication of the condition 
being treated, are not material for the same reason.  Morton 
v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  

Finally, the treatment records for thoracic and lumbar back 
pain from August and September 1985 and for lower back pain 
from November and December 1999, and the fact sheets and 
treatment instructions for low back pain from April 2000 and 
August 2000, merely document that the veteran sought post-
service treatment for low back pain but provide no evidence 
linking these treatments to any injury, disease, or event in 
service.  As such, they are immaterial to establishing a 
nexus with a service-connected disability, and thus cannot 
serve to reopen the veteran's application for service 
connection for either of his claims.  Morton, supra.

The Board finds that the total evidence submitted by the 
veteran here does not bear directly and substantially on the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The critical question for 
the purpose of reopening the claims for service connection 
for low back strain and disc disease was and remains whether 
medical evidence has been submitted that reflects the 
existence of a current back disorder that is related to 
service, not simply treatment for back pain, and the evidence 
received since the July 1995 RO decision still does not 
adequately address this fundamental question as to this 
claim.  


ORDER

New and material evidence not having been submitted, the 
veteran's claims for service connection for low back strain 
and disc disease are not reopened.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


